ORDER

PER CURIAM:
J.M.R. (Mother) appeals the judgment of the trial court terminating her parental rights to her son, J.H.C. (Child). ' She raises two points on appeal arguing that the trial court’s decision was not supported by clear, cogent and convincing evidence because it relied only on Mother’s past behavior and did not consider whether that behavior indicated future harm and did not consider her conduct and participation at the time of the termination hearing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).